UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-1003


ASLAM HANDY,

                   Plaintiff - Appellant,

             v.

JOHNSON & JOHNSON; FEDERAL RESERVE BOARD OF GOVERNORS;
TOYOTA MOTOR ENGINEERING & MANUFACTURING NORTH
AMERICA; MAXIMUS, INC.,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:17-cv-00274-JAG)


Submitted: May 24, 2018                                       Decided: May 29, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aslam Handy, Appellant Pro Se.        Cameron Scott Matheson, MURPHY &
MCGONIGLE, PC, Glen Allen, Virginia; Jonathan Holland Hambrick, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia; Jocelyn Renee Cuttino, MORGAN LEWIS & BOCKIUS, LLP, Washington,
D.C.; Gregory David Grant, SHULMAN, ROGERS, GANDAL, PORDY & ECKER,
PA, Potomac, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Aslam Handy appeals the district court’s order dismissing his civil complaint for

lack of jurisdiction over several defendants, and for the failure to state a claim for relief

against all defendants.    We have reviewed the record and find no reversible error.

Accordingly, we deny as moot Handy’s motions for an extension of time to file an

informal reply brief and to file a supplemental brief, and affirm for the reasons stated by

the district court. Handy v. Johnson & Johnson, No. 3:17-cv-00274-JAG (E.D. Va.

Dec. 29, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                                AFFIRMED




                                             3